On September 12,1995, the Court found the defendant in violation of the conditions of his suspended sentence for the offense of Theft, a felony. It is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby sentenced to a term of five (5) years in the Montana State Prison at Deer Lodge, Montana. The defendant shall receive credit in the amount of fifty-two (52) days jail time which he has previously served. For purposes of parole eligibility the defendant is designated a non-dangerous offender.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Rachael Clark, legal intern of the Montana Defender Project. The state was represented by Robert L. Deschamps, county attorney of Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
*20Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Rachael Clark, legal intern of the Montana Defender Project for representing Morris Poncelet in this matter and also Robert L. Deschamps, county attorney from Missoula for representing the State.